DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities: in lines 2-3, “the therapeutic components” should apparently read --the one or more therapeutic components-- and in line 4, “an impending sleep disorder episode” should apparently read --the impending sleep disorder episode--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more (or a plurality of) therapeutic components in claims 5, 10, 11, and 14.  Such components may be vibration and/or heat actuators, as taught by paragraph 0037.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 and 14-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites a sensor positioned proximate to a user, which positively recites the human body.  Suggested language would be --a sensor configured to be positioned proximate to a user--.  Claims 2-6 are rejected by virtue of their dependence upon claim 1.
Claim 14 recites a sensor positioned proximate to a user, which positively recites the human body.  Suggested language would be --a sensor configured to be positioned proximate to a user--.  Claims 15-20 are rejected by virtue of their dependence upon claim 14.
Claim 18 recites that the sensor is positioned proximate to a neck of the user, which positively recites the human body.  Suggested language would be --a sensor configured to be positioned proximate to a neck of the user--.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a sensor positioned proximate to a user" in line 2.  The term “proximate” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not readily apparent how close to the user the sensor must be positioned to meet the claim.
Claims 2-6 are rejected by virtue of their dependence upon claim 1.
Claim 7 recites the limitation "the sensor is positioned proximate to the user" in lines 3-4.  The term “proximate” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not readily apparent how close to the user the sensor must be positioned to meet the claim.
Claim 10 recites the limitations "the one or more therapeutic components" in line 1 and “the user profile” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the one or more therapeutic components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-13 are rejected by virtue of their dependence upon claim 7.
Claim 14 recites the limitation "a sensor positioned proximate to a user" in line 2.  The term “proximate” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not readily apparent how close to the user the sensor must be positioned to meet the claim.
Claims 15-20 are rejected by virtue of their dependence upon claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bukkapatnam et al. (U.S. Pub. No. 2014/0180036 A1; cited in the IDS filed 06 May 2020; hereinafter known as “Bukkapatnam”).
Regarding claim 1, Bukkapatnam discloses a therapeutic device (Abstract; Fig. 1), comprising: a sensor 2/3/4 positioned proximate to a user and configured to receive a plurality of signals ([0023]; [0025]; [0029]; [0033]; [0052]); a processor coupled to the sensor and configured to determine a biomarker describing a biological characteristic of the user based on the plurality of signals and determine whether the user is likely to experience an impending sleep disorder episode within a predetermined period of time based on the biomarker ([0009]-[0014]; [0025]; [0038]-[0039]; [0052]; [0059]).
Regarding claim 5, Bukkapatnam discloses one or more therapeutic components 5 and wherein the processor is further configured to instruct the therapeutic components to massage a body part of the user in response to determining that the user is likely to experience an impending sleep disorder episode ([0010]; [0029]; [0032]; [0040]).
Regarding claim 6, Bukkapatnam discloses that the biomarker comprises at least one of a heart rate, a respiration rate, or an oxygen saturation level ([0014]; [0023]; [0041]-[0042]).
Regarding claim 7, Bukkapatnam discloses a method of therapeutic intervention implemented by a therapeutic device (Abstract; Fig. 1), comprising: receiving, by a sensor 2/3/4 of the therapeutic device, a plurality of signals, wherein the sensor is positioned proximate to the user ([0023]; [0025]; [0029]; [0033]; [0052]); determining, by a processor of the therapeutic device, a biomarker describing a biological characteristic of the user based on the plurality of signals and determining, by the processor, whether the user is likely to experience an impending sleep disorder episode within a predetermined period of time based on the biomarker of the user ([0009]-[0014]; [0025]; [0038]-[0039]; [0052]; [0059]).
Regarding claim 8, Bukkapatnam discloses intermittently performing the steps of the receiving the plurality of signals, determining the biomarker of the user, and determining whether the user is likely to experience the impending sleep disorder episode while the therapeutic device is worn by the user ([0041]).
Regarding claim 9, Bukkapatnam discloses preventing, by one or more therapeutic components 5 of the therapeutic device, the user from experiencing the impending sleep disorder episode ([0010]; [0029]; [0032]; [0040]).
Regarding claim 12, Bukkapatnam discloses identifying accurate peaks and eliminating false peaks for the biomarker ([0042]; [0052]-[0054]) and mapping the biomarker to a value corresponding to the biomarker in trained data stored at the therapeutic device, wherein the value is used to determine whether the user is likely to experience the impending sleep disorder episode ([0044]-[0051]; [0054]-[0058])
Regarding claim 14, Bukkapatnam discloses a sleep disorder therapy system (Abstract; Fig. 1), comprising: a sensor 2/3/4 positioned proximate to a user and configured to receive a plurality of signals ([0023]; [0025]; [0029]; [0033]; [0052]); a processor coupled to the sensor and configured to determine a biomarker describing a biological characteristic of the user based on the plurality of signals and determine whether the user is likely to experience an impending sleep disorder episode within a predetermined period of time based on the biomarker ([0009]-[0014]; [0025]; [0038]-[0039]; [0052]; [0059]) and instruct a plurality of therapeutic components 5/10/12/14 to prevent the impending sleep disorder episode from occurring to the user ([0010]; [0029]; [0032]; [0040]).
Regarding claim 15, Bukkapatnam discloses a remote device 1 located remotely from the sensor, and wherein the processor is executed at the remote device ([0009]; [0012]; [0029]-[0030]).
Regarding claim 17, Bukkapatnam discloses that the biomarker comprises at least one of a heart rate, a respiration rate, or an oxygen saturation level ([0014]; [0023]; [0041]-[0042]).
Regarding claim 18, Bukkapatnam discloses that the sensor is positioned proximate to a neck of the user (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bukkapatnam as applied to claims 1, 7, and 14 above, and further in view of Ferber et al. (U.S. Pub. No. 2017/0156593 A1; hereinafter known as “Ferber”).
Regarding claim 2, Bukkapatnam discloses the invention as claimed, see rejection supra, but fails to expressly disclose a power supply coupled to the sensor and the processor.  Ferber discloses a similar device (Abstract) for determining a biomarker describing a biological characteristic of a user, wherein the biomarker can be used to predict whether the user is likely to experience an impending sleep disorder episode ([0006]; [0125]), comprising a power supply in order to provide a source of power for the device ([0075]; [0106]; [0144]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bukkapatnam with a power supply coupled to the sensor and the processor, as taught by Ferber, in order to provide a source of power for the device.
Regarding claim 3, Bukkapatnam discloses the invention as claimed, see rejection supra, but fails to disclose that the sensor comprises a multichannel PPG sensor.  Ferber discloses a similar device (Abstract) for determining a biomarker describing a biological characteristic of a user, wherein the biomarker can be used to predict whether the user is likely to experience an impending sleep disorder episode ([0006]; [0125]), comprising a sensor that comprises a multichannel PPG sensor in order to ensure good quality signals for accurately calculating respiration rate ([0029]; [0128]; [0130]; [0292]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bukkapatnam with a multichannel PPG sensor, as taught by Ferber, in order to ensure good quality signals for accurately calculating respiration rate.
Regarding claim 4, the combination of Bukkapatnam and Ferber discloses the invention as claimed, see rejection supra, and Ferber further discloses that the multichannel PPG sensor comprises photodiodes ([0016]; [0021]; [0083]; [0153]; [0253]) and red and infrared LEDs ([0098]; [0105]; [0146]; [0166]-[0167]; [0292]), wherein the sensor may comprise any number of LEDs ([0076]; [0105]; [0146]) and photodiodes ([0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bukkapatnam and Ferber with the recited numbers of photodiodes and LEDs because this could have easily been determined via routine experimentation/optimization.  The prior art teaches the general conditions of the claim and determining the optimal number of light transmitters and light receivers in order to best determine the biomarker falls within routine experimentation and optimization.
Regarding claim 11, Bukkapatnam discloses the invention as claimed, see rejection supra, but fails to expressly disclose that a power supply is coupled to the sensor and the one or more therapeutic components.  Ferber discloses a similar device (Abstract) for determining a biomarker describing a biological characteristic of a user, wherein the biomarker can be used to predict whether the user is likely to experience an impending sleep disorder episode ([0006]; [0125]), comprising a power supply in order to provide a source of power for the device ([0075]; [0106]; [0144]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bukkapatnam with a power supply coupled to the sensor and the one or more therapeutic components, as taught by Ferber, in order to provide a source of power for the device.
Regarding claim 13, Bukkapatnam discloses the invention as claimed, see rejection supra, but fails to disclose that the sensor comprises a multichannel PPG sensor.  Ferber discloses a similar method and device (Abstract) for determining a biomarker describing a biological characteristic of a user, wherein the biomarker can be used to predict whether the user is likely to experience an impending sleep disorder episode ([0006]; [0125]), comprising a sensor that comprises a multichannel PPG sensor in order to ensure good quality signals for accurately calculating respiration rate ([0029]; [0128]; [0130]; [0292]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bukkapatnam with a multichannel PPG sensor, as taught by Ferber, in order to ensure good quality signals for accurately calculating respiration rate.
Regarding claim 16, Bukkapatnam discloses the invention as claimed, see rejection supra, but fails to disclose that the sensor comprises a PPG sensor.  Ferber discloses a similar device (Abstract) for determining a biomarker describing a biological characteristic of a user, wherein the biomarker can be used to predict whether the user is likely to experience an impending sleep disorder episode ([0006]; [0125]), comprising a sensor that comprises a PPG sensor in order to ensure good quality signals for accurately calculating respiration rate ([0029]; [0128]; [0130]; [0292]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bukkapatnam with a PPG sensor, as taught by Ferber, in order to ensure good quality signals for accurately calculating respiration rate.
Regarding claim 19, Bukkapatnam discloses the invention as claimed, see rejection supra, but fails to expressly disclose a power supply is coupled to the sensor, and that the sensor comprises a photodiode.  Ferber discloses a similar device (Abstract) for determining a biomarker describing a biological characteristic of a user, wherein the biomarker can be used to predict whether the user is likely to experience an impending sleep disorder episode ([0006]; [0125]), comprising a power supply in order to provide a source of power for the device ([0075]; [0106]; [0144]), and a PPG sensor comprising a photodiode ([0016]; [0083]; [0153]; [0253]) in order to ensure good quality signals for accurately calculating respiration rate ([0029]; [0128]; [0130]; [0292]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bukkapatnam with a power supply coupled to the sensor and with a photodiode PPG sensor, as taught by Ferber, in order to provide a source of power for the device and to ensure good quality signals for accurately calculating respiration rate.
Regarding claim 20, Bukkapatnam discloses the invention as claimed, see rejection supra, but fails to disclose that the plurality of signals comprise a plurality of optical signals, wherein the optical signals are used by a photodiode to determine the biomarker of the user.  Ferber discloses a similar device (Abstract) for determining a biomarker describing a biological characteristic of a user, wherein the biomarker can be used to predict whether the user is likely to experience an impending sleep disorder episode ([0006]; [0125]), comprising a multichannel PPG sensor comprising a plurality of optical signals used by a photodiode to determine a biomarker of the user ([0016]; [0083]; [0131]; [0153]; [0202]; [0253]) in order to ensure good quality signals for accurately calculating respiration rate ([0029]; [0128]; [0130]; [0292]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bukkapatnam with a photodiode PPG sensor that uses a plurality of optical signals to determine the biomarker, as taught by Ferber, in order to ensure good quality signals for accurately calculating respiration rate.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bukkapatnam as applied to claim 7 above, and further in view of Shouldice et al. (U.S. Pub. No. 2016/0151603 A1; hereinafter known as “Shouldice”).  Bukkapatnam discloses the invention as claimed, see rejection supra, and further discloses that the one or more therapeutic components are actuators configured to provide a massage to a body part of the user ([0010]; [0013]; [0029]; [0040]) and that a user profile comprises a user age, weight, and height ([0023]; e.g., BMI utilizes both weight and height), along with a database of signals from other patients ([0048]-[0050]).  Bukkapatnam fails to disclose that the user profile comprises sleep event history and a plurality of predetermined biomarker thresholds.  Shouldice discloses a similar method and device (Abstract) for treating sleep disorders and calculating a probability of sleep disorders ([0068]; [0116]; [0208]) that uses a user profile comprising sleep event history and a plurality of predetermined biomarker thresholds in order to detect sleep trends and adapt determinations based upon data specific to the user and based upon similar users ([0115]; [0151]; [0232]; [0368]; [0386]-[0387]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bukkapatnam with a user profile comprising sleep event history and a plurality of predetermined biomarker thresholds, as taught by Shouldice, in order to detect sleep trends and adapt determinations based upon data specific to the user and based upon similar users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791